AMENDED AND RESTATED BY-LAWS for the regulation, except as otherwise provided by statute or the Agreement and Declaration of Trust, of MASTERS’ SELECT FUNDS TRUST a Delaware Business Trust TABLE OF CONTENTS Page ARTICLE I OFFICES 1 Section 1. PRINCIPAL OFFICE 1 Section 2. DELAWARE OFFICE 1 Section 3. OTHER OFFICES 1 ARTICLE II MEETINGS OF SHAREHOLDERS 1 Section 1. PLACE OF MEETINGS 1 Section 2. CALL OF MEETING 1 Section 3. NOTICE OF SHAREHOLDERS’ MEETING 1 Section 4. MANNER OF GIVING NOTICE; AFFIDAVIT OF NOTICE 2 Section 5. ADJOURNED MEETING; NOTICE 2 Section 6. VOTING 2 Section 7. WAIVER OF NOTICE BY CONSENT OF ABSENT SHAREHOLDERS 3 Section 8. SHAREHOLDER ACTION BY WRITTEN CONSENT WITHOUT A MEETING 3 Section 9. RECORD DATE FOR SHAREHOLDER NOTICE, VOTING AND GIVING CONSENTS 3 Section 10. PROXIES 4 Section 11. INSPECTORS OF ELECTION 4 ARTICLE III TRUSTEES 5 Section 1. POWERS 5 Section 2. NUMBER OF TRUSTEES 5 Section 3. VACANCIES 5 Section 4. PLACE OF MEETINGS AND MEETINGS BY TELEPHONE 5 Section 5. REGULAR MEETINGS 5 Section 6. SPECIAL MEETINGS 6 Section 7. QUORUM 6 Section 8. WAIVER OF NOTICE 6 Section 9. ADJOURNMENT 6 Section 10. NOTICE OF ADJOURNMENT 6 Section 11. ACTION WITHOUT A MEETING 6 -i- TABLE OF CONTENTS (continued) Page Section 12. FEES AND COMPENSATION OF TRUSTEES 7 Section 13. DELEGATION OF POWER TO OTHER TRUSTEES 7 ARTICLE IV COMMITTEES 7 Section 1. COMMITTEES OF TRUSTEES 7 Section 2. MEETINGS AND ACTION OF COMMITTEES 8 ARTICLE V OFFICERS 8 Section 1. OFFICERS 8 Section 2. ELECTION OF OFFICERS 8 Section 3. SUBORDINATE OFFICERS 8 Section 4. REMOVAL AND RESIGNATION OF OFFICERS 8 Section 5. VACANCIES IN OFFICES 9 Section 6. CHAIRMAN OF THE BOARD 9 Section 7. PRESIDENT 9 Section 8. VICE PRESIDENTS 9 Section 9. SECRETARY 9 Section 10. TREASURER 10 ARTICLE VI INDEMNIFICATION OF TRUSTEES, OFFICERS, EMPLOYEES AND OTHER AGENTS 10 Section 1. AGENTS, PROCEEDINGS AND EXPENSES 10 Section 2. ACTIONS OTHER THAN BY TRUST 10 Section 3. ACTIONS BY THE TRUST 11 Section 4. EXCLUSION OF INDEMNIFICATION 11 Section 5. SUCCESSFUL DEFENSE BY AGENT 11 Section 6. REQUIRED APPROVAL 12 Section 7. ADVANCE OF EXPENSES 12 Section 8. OTHER CONTRACTUAL RIGHTS 12 Section 9. LIMITATIONS 12 Section 10. INSURANCE 12 Section 11. FIDUCIARIES OF EMPLOYEE BENEFIT PLAN 13 -ii- TABLE OF CONTENTS (continued) Page ARTICLE VII RECORDS AND REPORTS 13 Section 1. MAINTENANCE AND INSPECTION OF SHARE REGISTER 13 Section 2. MAINTENANCE AND INSPECTION OF BY-LAWS 13 Section 3. MAINTENANCE AND INSPECTION OF OTHER RECORDS 13 Section 4. INSPECTION BY TRUSTEES 13 Section 5. FINANCIAL STATEMENTS 13 ARTICLE VIII GENERAL MATTERS 14 Section 1. CHECKS, DRAFTS, EVIDENCE OF INDEBTEDNESS 14 Section 2. CONTRACTS AND INSTRUMENTS; HOW EXECUTED 14 Section 3. CERTIFICATES FOR SHARES 14 Section 4. LOST CERTIFICATES 14 Section 5. REPRESENTATION OF SHARES OF OTHER ENTITIES HELD BY TRUST 15 Section 6. FISCAL YEAR 15 ARTICLE IX AMENDMENTS 15 Section 1. AMENDMENT BY SHAREHOLDERS 15 Section 2. AMENDMENT BY TRUSTEES 15 Section 3. INCORPORATION BY REFERENCE INTO AGREEMENT AND DECLARATION OF TRUST OF THE TRUST 15 -iii- AMENDED AND RESTATED BY-LAWS OF Masters’ Select Funds Trust A Delaware Business Trust ARTICLE I OFFICES Section
